COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TONY C. AGUILAR AND SUSAN B.
AGUILAR,
 
                           Appellants,

v.

AMERICAN GENERAL FINANCIAL
SERVICES, INC., F/K/A AMERICAN
GENERAL FINANCE, INC.,

                            Appellee.

§

§

§

§

§


No. 08-05-00009-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC# 2004-3460)




MEMORANDUM OPINION

           Pending before the Court is the parties’ joint motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant,
the court may dismiss the appeal . . . unless disposition would prevent
a party from seeking relief to which it would otherwise be entitled.

           The parties have complied with the requirements of Rule 42.1(a)(1).  The parties have
requested that the Court grant the parties’ joint motion to dismiss the appeal pursuant to
Texas Rules of Appellate Procedure Rule 43.2(f) because the parties have resolved their
differences in the suit below.  Texas Rules of Appellate Procedure Rule 43.2(f) provides that
the appellate court may dismiss the appeal.  The Court has considered this cause on the
parties’ motion and concludes the motion should be granted and the appeal be dismissed.  We
therefore dismiss the appeal.  The costs shall be borne by Appellants.
 
                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating